Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Claims 1-20 are pending in this application. This application claims priority to provisional application 62/727,996, filed on 09/06/2018 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3, 8, 9, 11, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman (US 2017/0000744 A1).
Kaufman meets all of the limitations of claims 1, 3, 8, 9, 11, and 16. Kaufman discloses compositions for transdermal delivery of cannabinoids comprising of tetrahydrocannabinol (THC) encapsulated in phospholipid particle vesicles with a particle size of 50-150 nm (entire reference, especially abstract, paragraph 76, 85, 170, 173, 174, 251-259, and claims 1, 4-9, and 13). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kaufman (US 2017/0000744 A1).
The teachings of Kaufman are discussed above and applied in the same manner. Kaufman exemplifies cannabinoid transdermal nanoparticle carrier composition in a 
The cannabinoids/ethanol is calculated to be 0.75-15:1 (15/20 to 75/5).
The weight percentage of water is calculated to 68.9% and weight percentage of cannabinoids-ethanol is calculated to be 10% and thus cannabinoids-ethanol/water is calculated to be 1:6.89 by weight and about 1:6.89 by volume.
The weight percentage of phospholipids relative to ethanolic solution (phospholipids + ethanol) is calculated to be 20-85.7% (5/(5+20) to 30/(30 + 5)).
Although the method of making phospholipid particle vesicles with cannabinoids (including THC) encapsulated within by Kaufman is different from the method of making THC nanoencapsulated in phospholipid vesicles (including the weight percentages of components) recited in the instant claims 4, 12, and 18 and the ratio of amounts of ethanol in two separate steps during the process in claim 14 before forming the claimed final product; the instant claim is a product-by-process claim. The determination of patentability of a product-by-process claim is based on the product itself, not its method of production. If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process. The phospholipid particle vesicles with a particle size of 50-150 nm with THC encapsulated within taught by Kaufman and THC encapsulated in phospholipid vesicles recited in the instant claim both comprise the same components, thus the product taught by Kaufman would necessarily be the same as the 
	The limitations of ratios and weight percentages of components in claim 5-7, 13, and 15 are construed as those in the claimed final product.
Kaufman does not specify: i) the same weight percentage of THC in claims 2, 10, and 17; ii) the same ratio between cannabinoids and ethanol in claims 5 and 13, and the weight percentage of phospholipids relative to ethanolic solution (phospholipids + ethanol) in claim 7.
These deficiencies are cured by the rational that a prima facie case of obviousness typically exists when the range of a claimed composition overlaps with the range disclosed in the prior art or where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, such as in the instant rejection. It is the normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages. MPEP 2144.05.II.A:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.
The claimed range of THC in claims 2, 10, and 17 is 0.01-1.0% by weight and the range of THC taught in the prior art is 15-75% by weight. Although the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties, such as in the instant rejection, to be encapsulated into phospholipid particle vesicles for effective topical administration for 
The claimed range of the ratio between cannabinoids and ethanol in claims 5 and 13 is 1:10-10:1 (0.1-10:1) and the range of the ratio between cannabinoids and ethanol taught in the prior art is 0.75-15:1 and therefor, overlaps with the claimed range.
The claimed range of the weight percentage of phospholipids relative to ethanolic solution (phospholipids + ethanol) in claim 7 is ≥65% by weight and the range of the weight percentage of phospholipids relative to ethanolic solution (phospholipids + ethanol) taught in the prior art is 20-85.7% by weight and therefor, overlaps with the claimed range.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (01/21/2021) of copending Application No.16/560,470 (Notice of allowance on 02/03/2021).  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-20 recite THC nanoencapsulated in phospholipid vesicles prepared by the same method claimed in claims 1-20 of the application 16/560,470.

This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

Claims 1-20 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (03/12/2021) of copending Application No.16/560,491.  
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
The instant application claims 1-20 recite THC nanoencapsulated in phospholipid vesicles prepared by the same method in the claimed method of using in claims 1-20 of the application 16/560,491.
Although the patent and instant claims are not identical, they are not patentably distinct from each other because claims in both applications are drawn to the same product.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
	
Correspondence

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612